Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----4/9/2020 which is a national stage application of PCT/CN2018/103256 filed 8/30/2018, which claims foreign priority to CN201710941579.5 filed 10/11/2017.

As filed, claims 1-8 and 12 are pending; and claims 9-11 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejection - 35 USC §§ 101 & 112(b)
The following is a quotation of 35 U.S.C. § 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although a claim should be interpreted in light of the specification disclosure, it is improper to read limitations contained in the specifi-cation into the claims.  In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969); In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975). 
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See, e.g., Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) (holding that the following claim was definite, but that it was not a proper process claim under 35 U.S.C. § 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sul-fonic acid.”); Ex parte Dunki, 153 USPQ 678 (B.P.A.I. 1967) (finding the following claim to be an improper definition of a process claim: “The use of a high carbon austen-itic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding fric-tion.”).

Claims 2-4 provides for the use of a compound of instant formula (I), but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually 
Claims 2-4 are also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
The Examiner suggests that the “use" claims 2-4 be cancelled in light of the properly drafted product, process, and/or method claims presented in the instant application.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


  
Claim Interpretation

With regards to the intended use statements, such as “for the preparation of an agricultural composition or a formulation” and “for (a) preventing parasites, and/or (b) killing a parasitic vector”, in claim 2, they have not been accorded patentable weight for prior art purpose because such statements failed to limit the structure of the compound of instant formula (I).  
The Examiner finds that any prior art compound having the same structure as the compound of instant formula (I) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

As for claims 3 and 4, the limitations in these claims are limited embodiments of the abovementioned intended use statements and thus, they have not been accorded patentable weight for prior art purpose because such statements again failed to limit the structure of the compound of instant formula (I).  

Regarding claims 5-8 and 12, these claims recites a preamble phrase of “agricultural composition”, wherein the word, “agricultural”, has not been accorded 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 851270-00-3, hereinafter CAS003.

Regarding claims 1-5, CAS003 teaches the following compound or composition thereof (in unbuffered water), which meets all the limitations of these claims.


    PNG
    media_image1.png
    101
    233
    media_image1.png
    Greyscale
wherein instant variable R is F.

    PNG
    media_image2.png
    77
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    58
    532
    media_image3.png
    Greyscale

Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Discovery of the pyridylphenylureas as novel molluscicides against the invasive snail Biophalaria straminea, intermediate host of Schistosoma mansoni”, hereinafter Wang.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	Regarding claims 1-6 and 12, Wang, for instance, teaches the use of following compounds or composition thereof (with DMSO) as molluscicides against snail.  The compounds are used in the concentration of 1 mg/L.

    PNG
    media_image4.png
    209
    333
    media_image4.png
    Greyscale
(pg. 3, Fig. 1, compounds 1-12)

    PNG
    media_image5.png
    210
    331
    media_image5.png
    Greyscale
(pg. 4, right column, first paragraph)

    PNG
    media_image6.png
    430
    325
    media_image6.png
    Greyscale

(pg. 4, Table 1, compounds 1-12 and niclosamide)

    PNG
    media_image7.png
    115
    659
    media_image7.png
    Greyscale

(pg. 4, Table 2, compounds 8, 9, and niclosamide)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.


Regarding claims 7 and 8:
Determining the scope and contents of the prior art:   
	Wang, for instance, teaches the abovementioned compounds 8 and 9 having good and fast inhibitory ability on snail egg hatchability that is comparable to niclosamide.

Ascertaining of the difference between the prior art and the claim at issue:   
	Wang, for instance, did not explicitly the combination of compounds 8 or 9 with niclosamide.

Finding of prima facie obviousness --- rationale and motivation:   
	According to MPEP 2144.06, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine compounds 8 or 9 of Wang with niclosamide of Wang in order to arrive at the instantly claimed molluscicide composition because compounds 8, 9, and niclosamide are all used 

Conclusion
Claims 1-8 and 12 are rejected.
Claims 9-11 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626